     Case 2:19-cv-00337-MCE-JDP Document 29 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    VUSAL MANAFOV,                                  Case No. 2:20-cv-00337-MCE-JDP (PC)
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR AN EXTENSION OF TIME AND TO
13           v.                                       APPOINT COUNSEL
14    D. ROSARIO,                                     ECF No. 28

15                       Defendant.
16

17          Plaintiff is a prisoner proceeding without counsel in this civil rights action brought under

18   42 U.S.C. § 1983. Plaintiff has filed a motion that requests an extension of time and appointment

19   of counsel. ECF No. 28. As for the requested extension of time, plaintiff’s motion does not

20   identify the specific deadline he seeks to extend. Accordingly, the motion for an extension of

21   time will be denied without prejudice.

22          Plaintiff’s motion also fails to demonstrate that appointment of counsel is warranted at this

23   time. Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand v.

24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

25   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

26   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

27   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

28   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

                                                 1
     Case 2:19-cv-00337-MCE-JDP Document 29 Filed 04/09/21 Page 2 of 2


 1   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

 2   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 3   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 4   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 5            Here, the allegations in the complaint are not exceptionally complicated, and plaintiff has

 6   not demonstrated that he is likely to succeed on the merits. For these reasons, plaintiff’s motion

 7   to appoint counsel will be denied. The court may revisit this issue at a later stage of the

 8   proceedings if the interests of justice so require. If plaintiff later renews his request for counsel,

 9   he should provide a detailed explanation of the circumstances that he believes justify appointment

10   of counsel in this case.

11            Accordingly, it is hereby ORDERED that plaintiff’s motion for an extension of time and

12   appointment of counsel, ECF No. 28, is denied without prejudice.

13
     IT IS SO ORDERED.
14

15
     Dated:      April 8, 2021
16                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                   2
